Exhibit 23.1 CONSENT OF INDEPENDENT AUDITORS We hereby consent to the use in this Current Report on Form 8-K/A (Amendment No. 2) of Tribute Pharmaceuticals Canada Inc. of our reportdated October 29, 2015 relating to the statements of revenue and related expenses related to the rights to Fiorinal, Fiorinal C, Visken and Viskazide Products in Canada of Novartis Pharma AG and Novartis AG. PricewaterhouseCoopers AG /s/ Martin Kennard /s/Steve Johnson Martin Kennard Steve Johnson Basel, Switzerland, October 29, 2015 PricewaterhouseCoopers AG, St. Jakobs-Strasse 25, Postfach, CH-4002 Basel, Switzerland Telephone: +41 58 , Facsimile: +41 58 , www.pwc.ch PricewaterhouseCoopers AG is a member of the global PricewaterhouseCoopers network of firms, each of which is a separate and independent legal entity.
